                    Case 1:16-cr-00389-AKH Document 97 Filed 08/18/20 Page 1 of 3



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                       LLP
                                                ONE MAN HATT AN W EST
                                                                                                     FIRM/AFFILIATE OFFICES
                                                NEW YO RK, NY 10001                                          -----------
                                                           ________                                        BOSTON
                                                                                                          CHICAGO
                                                   TEL: (212) 735-3000                                    HOUSTON
                                                   FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                         PALO ALTO
                                                      www.skadden.com                                 WASHINGTON, D.C.
  DIRECT DIAL                                                                                            WILMINGTON
                                                                                                             -----------
212.735.3483
                                                                                                            BEIJING
  DIRECT FAX
                                                                                                          BRUSSELS
917.777.3483                                                                                             FRANKFURT
  EMAIL ADDRESS                                                                                          HONG KONG
CHRISTOPHER.GUNTHER@SKADDEN.COM                                                                            LONDON
                                                                                                           MOSCOW
                                                                                                            MUNICH
                                                                                                             PARIS
                                                                                                         SÃO PAULO
                                                                      August 18, 2020                       SEOUL
                                                                                                          SHANGHAI
                                                                                                         SINGAPORE
                                                                                                             TOKYO
                                                                                                           TORONTO




                  BY ECF
                  Hon. Alvin K. Hellerstein
                  United States District Judge
                  Southern District of New York
                  Daniel Patrick Moynihan
                  United States Courthouse
                  500 Pearl St.
                  New York, NY 10007-1312

                                        RE:     Opposition to Jona Rechnitz’s Motion for an Extension
                                                (16-CR-389 (AKH))

                  Dear Judge Hellerstein:

                          We write on behalf of our client, the New York City Corrections Officers’
                  Benevolent Association (COBA) in response to the letter filed by Cooley LLP on
                  August 14, 2020. In addition to $14.01 million in uncompensated loss on its
                  investments in Platinum Partners, COBA lost an additional $3.02 million in legal
                  fees as a result of Jona Rechnitz’s criminal scheme and the resulting government
                  investigation. (ECF No. 83-1 at 3.) This Court has broad discretion to fashion an
                  order that will force Rechnitz to respect judicially imposed deadlines and honor his
                  legal and moral obligation to make his victim whole expeditiously. United States v.
                  Richard, 738 F.2d 1120, 1122 (10th Cir. 1984) (noting the district court’s “substantial
                  discretion over the entire process”). Without this Court’s intervention, Rechnitz will
                  persist in his pattern of delay and avoidance, as described below. The time has come
                  for Rechnitz to be under Court order to make immediate repayment of COBA’s loss.
  Case 1:16-cr-00389-AKH Document 97 Filed 08/18/20 Page 2 of 3


Hon. Alvin K. Hellerstein
August 18, 2020
Page 2



       By statute, CVRA motions are to be addressed “forthwith.” 18 U.S.C. §
3771(d)(3). Pursuant to the Court’s scheduling Order of July 31, 2020, Rechnitz was
required to file his brief in opposition to COBA’s renewed motion under the Crime
Victims’ Rights Act (“CVRA”) by Friday, August 14, 2020. But Rechnitz filed
nothing. Instead, just hours before his filing was due, Rechnitz simply sent Cooley
LLP a two-sentence email saying he was writing “pro se” in order “to request that I
be given until 9/30/2020 to file any papers in response.” (ECF No. 95-2 at 2.)
Rechnitz’s requested adjournment of nearly seven weeks is more than twice the time
this Court set to have this matter fully briefed by both parties. (ECF No. 93 at 2).

        Rechnitz’s email further stated “I am no longer represented by Alan Levine”
of Cooley and “need to secure substitute counsel.” (ECF No. 95-2 at 2). But the
Second Circuit relieved Cooley as Rechnitz’s counsel more than three months ago,
on May 7, 2020. In re N.Y.C. Correction Officers’ Benevolent Ass’n, No. 20-1400
(2d Cir. May 25, 2020) (Dkt. 20). In addition, Rechnitz retained the law firm on
Cohen Williams LLP as his new counsel. Cohen Williams LLP aggressively
represented Rechnitz before the Second Circuit in opposition to COBA’s mandamus
petition, filing not only Rechnitz’s brief in opposition but also other filings,
including an unsuccessful application to extend the Second Circuit briefing schedule
through the end of November 2020. Resp’t’s Mot. to Consolidate at 8, In re N.Y.C.
Correction Officers’ Benevolent Ass’n, No. 20-1400 (Dkt. 28).

        Rechnitz’s email to Cooley offered no explanation why Cohen Williams is
not appearing before Your Honor in the wake of the Second Circuit’s ruling
returning jurisdiction to this Court. Cohen Williams is continuing to represent
Rechnitz in other pending matters. For example, Cohen Williams is representing
Rechnitz’s business, Jadelle Jewelry & Diamonds, in a separate civil proceeding in
the Superior Court of California. Isreal Sam Gorodistian v. Jadelle Jewelry and
Diamonds, LLC, No. 20STCV07425 (Super. Ct. Cal. Feb. 20, 2020). The law firm
filed a motion for a stay of proceedings on August 12, 2020. Thus, two days before
Rechnitz emailed Cooley that he lacked representation, the law firm that represented
him on this matter before the Second Circuit continued to file papers on Rechnitz’s
behalf in California.

        When Rechnitz has perceived it to be in his interest, he has promptly engaged
other law firms as well. For example, in the bankruptcy proceedings against Jadelle
Jewelry & Diamonds, Rechnitz’s business has been represented by counsel from
Smiley Wang-Ekvall, LLP and the Rechnitzs have been personally represented by
attorneys David Zolkin and Derrick Talerico. In just four months, Rechnitz, either
through his business, his wife, or by himself, has made almost 40 filings, the last of
which was on July 24, 2020. In re Jadelle Jewelry & Diamonds, LLC, No. 2:20-bk-
  Case 1:16-cr-00389-AKH Document 97 Filed 08/18/20 Page 3 of 3


Hon. Alvin K. Hellerstein
August 18, 2020
Page 3



13530-BR (Bankr. C.D. Cal. June 23, 2020) (ECF No. 121). Judge Barry Russell of
the United States Bankruptcy Court for the Central District of California has
described Rechntiz’s efforts “to obstruct the [bankruptcy] trustee in the exercise of
his statutory duties.” Mem. Decision at 4, In re Jadelle Jewelry & Diamonds, LLC,
No. 2:20-bk-13530-BR (ECF No. 83). Judge Russell went on to highlight the
“debtor’s continued bad faith allegations” in the bankruptcy proceedings and
“pattern of stonewalling in order to resist any and all efforts to provide vital
information regarding its creditors.” Id. at 6, 8.

       Rechnitz’s purported need to find substitute counsel – while the law firm
which represented him before the Second Circuit continues to work on his behalf in
other matters – is simply a stalling tactic to delay any and all obligations to COBA.
Rechnitz’s eleventh-hour email to Cooley is the latest episode in a pattern of
obstruction and obfuscation: he sought to stall proceedings at the Second Circuit, in
his bankruptcy proceeding, and now here. This pattern is all the more worrying
given Judge Russell’s observation that assets “may have been dissipated by the
Rechnitzs.” Id.at 9.

         Enough is enough. COBA has played by the rules at every stage of these
proceedings. We respectfully submit that in view of Rechnitz’s failure to meet his
burden to provide the Court with reliable evidence of his financial condition, and his
failure to timely file any opposition to COBA’s renewed CVRA motion, the Court
should now order Rechnitz to make full and immediate repayment of COBA’s
outstanding loss.


                                                Respectfully submitted,


                                                /s/ Christopher J. Gunther
